UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6186



SOLOMON SMITH, JR.,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-218-2)


Submitted:   May 1, 1997                     Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Solomon Smith, Jr., Appellant Pro Se. Margaret Ann Bullock Walker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeal.

     We note that the claims that Appellant attempted to add in his

response in opposition to Appellee's motion to dismiss, his objec-

tions to the magistrate judge's report and recommendation, and his
informal brief were not presented to the state court. Accordingly

the claims were not exhausted, and dismissal was proper on that

ground. See 28 U.S.C. § 2254(b). As to Appellant's sufficiency of
the evidence claim, we affirm on the reasoning of the district

court. Smith v. Angelone, No. CA-96-218-2 (E.D. Va., Jan. 15,

1997).

     Because the appeal presents no substantial or complex issues,

we deny Appellant's motion to authorize preparation of a transcript
at government expense and his motion for appointment of counsel. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED



                                2